internal_revenue_service department of the treasury index number 613a washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-100052-99 date date legend a b c d e f g h i j dear in a letter dated you requested a ruling under sec_613a of the internal_revenue_code we understand the facts to be as follows a is a diversified energy holding_company a files a consolidated federal_income_tax return for the affiliated_group of which it is the common parent the a group the members of the a group include a b c d e and others d is a corporation wholly owned by c c and b are wholly owned by a f is a limited_partnership owned i percent by d and j percent by an unrelated corporation g is a limited_partnership owned i percent by c and j percent by e a corporation wholly owned by c plr-100052-99 a is a holding_company engaged in inter alia i exploration for and production of oil and natural_gas through b and its subsidiaries ii natural_gas and electricity marketing and services through c and its subsidiaries and iii natural_gas pipeline transmission through other subsidiaries d is primarily engaged in the distribution and sale for resale of natural_gas and related_services several years ago b and d entered into a series of gas purchase and sale contracts and other contracts under which d acquired the sole and exclusive right and obligation to market of the gas attributable to b’s gross working interests and market group share from a substantial number of the wells owned or controlled by b including after-acquired wells the commitments of these contracts exclude b’s wells which are subject_to existing area or sales dedication or which in certain circumstances are not operated by b or which produce oil or liquids the production which is not sold by d is sold to persons unrelated to b and b has no knowledge of or control_over what happens after it is sold d sells the gas purchased from b and others into the stream of commerce to multiple purchasers and has no knowledge of or control_over what happens to the gas after it is sold d and a corporation unrelated to d or other members of the a group entered into a natural_gas services and marketing partnership called f d contributed a substantial part of its assets and liabilities including its contracts with b to f in return for a i percent partnership_interest therein f also provides risk management services to b in exchange for specified fees the primary business activity of f has since its formation been the making of bulk sales of natural_gas to interruptible industrial and large commercial users in the k united_states including the state of h f has traditionally delivered gas to the user’s facilities or if the user is served by a local distribution company to the facilities of such distribution company using a combination of released firm capacity and interruptible capacity on interstate pipelines serving h during periods when gas usage is at peak interruptible transportation capacity is generally unavailable and f must depend on generally available released firm capacity pursuant to recently enacted legislation providing for the deregulation of the sale of natural_gas to firm retail gas customers in h a local distribution company has filed an election to unbundle its services to retail customers and to exit the merchant function so that these customers may purchase their gas requirements from gas marketers the distribution company’s firm retail customers in h are comprised of residential users and small commercial users as a result of this process the distribution company will be required to transfer to marketers its activity of selling gas to residential and commercial users and to allocate its intrastate and interstate transportation capacity to such marketers based upon peak requirements of the firm residential and firm commercial customers to be served by the marketers because f does not make sales of the type to be included in the capacity allocation calculus it will be required to obtain transportation and storage plr-100052-99 capacity on the distribution company’s system through the secondary market for excess capacity this lack of a guaranteed transportation capacity puts f at a competitive disadvantage because it is not clear that the excess capacity needed by f will be available through the secondary market in order to ensure that f has adequate transportation capacity to serve its customers it is proposed that a newly formed wholly owned affiliate of c newco would become a certificated marketer in h in order to qualify as a certificated marketer in h newco would be required to meet certain credit requirements of the h public service commission newco would meet these requirements by obtaining a corporate guarantee of its financial obligations from a following certification newco would make sales to some of the firm retail customers currently served by the distribution company as a result of undertaking such sales newco would receive a guaranteed allocation of transportation and storage capacity on the distribution company’s system because such allotment would be based on peak demands it is likely that newco would have capacity allotments in excess of that actually needed at any one time newco would make available to f at the secondary market rate for such capacity this excess capacity newco would not purchase gas from b f or any person related to either and f would have no ownership_interest in newco newco may have however excess gas supply at one time or another and may sell this excess gas supply to f at an arms- length market price additionally newco may have to utilize certain systems and employees of b f or e in order to begin its initial operations newco would pay the providing company an amount equal to the fair_market_value of these services the designed purpose of the proposed transactions would be to assure that f can obtain transportation capacity necessary to continue to serve its existing industrial and large commercial markets without having to become a retailer it is not known whether a thriving secondary market for excess capacity will materialize but in the event that it does the obtaining of capacity from newco may prove to have been unnecessary nevertheless the proposed solution affords the certainty that without regard to the development of such a market f will have adequate transportation capacity available to it ignoring any effects of the proposed transactions described above i b qualifies as an independent_producer for purposes of sec_613a of the code and is not subject_to treatment as an integrated_oil_company for purposes of sec_291 of the code and ii neither b c d or f are retailers described in sec_613a of the code plr-100052-99 you have requested a ruling that the proposed transactions as described above will not cause b to fail to qualify as an independent_producer for purposes of sec_613a of the code or to be subject_to treatment as an integrated_oil_company for purposes of sec_291 of the code sec_291 of the code provides that the amount allowable as a deduction for any taxable_year under sec_263 in the case of an integrated_oil_company relating to the allowance in certain circumstances of the deduction of certain intangible_drilling_and_development_costs shall be reduced by percent sec_291 provides that for purposes of sec_291 the term integrated_oil_company means with respect to any taxable_year any producer of crude_oil to whom subsection c of sec_613a does not apply by reason of paragraph or of sec_613a sec_611 provides the general_rule that there will be allowed as a deduction in computing taxable_income a reasonable allowance for depletion in the case of mines oil_and_gas wells other natural deposits and timber sec_613 provides in the case of specified mines wells and other natural deposits for a depletion_allowance equal to a percentage of the gross_income_from_the_property excluding from such gross_income an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property sec_613a provides that except as otherwise provided for in sec_613a the allowance for depletion under sec_611 with respect to any oil or gas well is to be computed without regard to sec_613 sec_613a as one exception to sec_613a provides that percentage_depletion will be allowed to independent producers with respect to limited quantities depletable quantities of domestic_crude_oil_or_natural_gas production except as provided in sec_613a sec_613a provides that sec_613a is not to apply to any taxpayer who directly or through a related_person sells oil or natural_gas excluding bulk sales of such items to commercial or industrial users or any product derived from oil or natural_gas excluding bulk sales of aviation fuels to the department of defense through any retail_outlet operated by the taxpayer or a related a person or b to any person i obligated under an agreement or contract with the taxpayer or a related_person to use a trade mark trade_name or service_mark or name owned by such a taxpayer or related_persons in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with the taxpayer or a related_person to occupy any retail_outlet owned leased or plr-100052-99 in any way controlled by the taxpayer or a related_person sec_613a further provides that the foregoing rule is inapplicable in any case where the combined gross_receipts from the sales of such oil natural_gas or products derived therefrom for the taxable_year from all retail outlets taken into account for this purpose do not exceed dollar_figure sec_613a provides that for purposes of sec_613a a person is a related_person with respect to the taxpayer if a significant_ownership_interest in the case of a corporation percent or more in value of the outstanding_stock in either the taxpayer or such person is held by the other or if a third person has a significant_ownership_interest in both the taxpayer and such person sec_613a provides that sec_613a shall not apply to any taxpayer who directly or through a related_person refines crude_oil if on any day during the taxable_year the refinery runs of the taxpayer and such person exceed big_number barrels sec_613a provides that for purposes of sec_613a persons who are members of the same controlled_group_of_corporations are to be treated as one taxpayer under sec_613a members of a controlled_group_of_corporations are treated as a single_taxpayer only for purposes of sec_613a thus members of a controlled_group_of_corporations are not treated as a single_taxpayer for purposes of the definition of retailer contained in sec_613a sec_1_613a-7 contains rules under which a taxpayer may be deemed to be selling oil natural_gas or a product derived therefrom through a related_person or through a related person’s retail outlets a taxpayer shall be deemed to be selling oil or natural_gas or a product derived therefrom through a related_person in any case in which any sale of oil or natural_gas or a derivative product by the related_person produces gross_income from which the taxpayer may benefit by reason of the taxpayer’s direct or indirect ownership_interest in the related_person a taxpayer shall be deemed to be selling oil or natural_gas or a derivative product through a retail_outlet operated by a related_person in any case in which a related_person who operates a retail_outlet acquires for resale oil or natural_gas or a derivative product which the taxpayer produced or caused to be made available for acquisition by the related_person pursuant to an arrangement whereby some or all of the taxpayer’s production is marketed in revue ruling 1985_1_cb_181 a wholly owned subsidiary of a holding corporation produced oil_and_gas that it sold at or near the wellhead to unrelated parties another wholly-owned subsidiary of the same holding corporation was a retailer of petroleum or petroleum products it purchased from unrelated parties selling plr-100052-99 more than dollar_figure annually to end users the holding corporation filed a consolidated_return with its subsidiaries the revenue_ruling concludes that the producer subsidiary had no direct or indirect ownership_interest in the retailer subsidiary and thus did not benefit from the retail sales although the two subsidiaries were related_persons for purposes of sec_613a none of the producing subsidiary’s production was in form or substance sold through the retailing subsidiary thus the producer subsidiary was not precluded from taking the percentage_depletion deduction as provided in sec_613a or from being treated as an independent_producer for purposes of the former windfall profit tax under the foregoing rules if f were to become a retailer b would also become a retailer because of the sales of its production to f however as illustrated by revrul_85_12 the fact that a related_person to f is a retailer does not operate to taint f as a retailer provided that f does not sell any production to such person and is not the owner of any interest in such person following the proposed transactions newco’s activities will result in it being treated as a retailer also newco will be a related_person both to b and to f however because neither b nor f will own directly or indirectly any interest in newco newco’s retailer status does not taint b as a retailer so long as neither b nor f sells oil natural_gas or derivative products to or causes such items to be made available to newco sec_1_613a-7 of the regulations deems production to be sold through a related_person in certain cases where the taxpayer may benefit from the retail sales of the related_person in this case neither b nor d have any knowledge of or control of the their oil or gas after its sale newco will purchase natural_gas from numerous suppliers and has no knowledge of or control of the source of the gas sec_1_613a-7 of the regulations circumscribes the type of benefits which may work a tainting of the recipient to those resulting from either i direct or indirect sales to or ii direct or indirect ownership_interest in a related retailer neither of these criteria are present in this case for the foregoing reasons the formation and operation of newco as described in the proposed transactions will not cause b to fail to qualify as an independent_producer for purposes of sec_613a of the code or to be subject_to treatment as an integrated_oil_company for purposes of sec_291 of the code plr-100052-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling was consummated a copy is enclosed for this purpose sincerely yours assistant chief_counsel passthroughs and special industries by joseph h makurath senior technician reviewer branch
